 



Exhibit 10.2

SOVEREIGN BANCORP, INC. 2004 BROAD-BASED STOCK INCENTIVE PLAN

FORM OF STOCK OPTION AGREEMENT FOR

INCENTIVE STOCK OPTION



--------------------------------------------------------------------------------



BETWEEN

SOVEREIGN BANCORP, INC.

AND

                                                            



         
Date of Grant:
  ______________
 
       
Number of Shares:
  ______________
 
       
Exercise Price:
  $________/share
 
       
Option Expiration Date:
  ______________

 



--------------------------------------------------------------------------------



 



INCENTIVE STOCK OPTION AGREEMENT

Number of shares subject to option: ___ shares.

     This Agreement dated _________, between Sovereign Bancorp, Inc. (the
“Corporation”) and ____________(the “Optionholder”).

WITNESSETH:

1. Grant of Option

     Pursuant to the provisions of the Sovereign Bancorp, Inc. 2004 Broad-Based
Stock Incentive Plan (the “Plan”) the Corporation hereby grants to the
Optionholder, subject to the terms and conditions of the Plan and subject
further to the terms and conditions herein set forth, the right and option to
purchase from the Corporation for cash, or for common stock of the Corporation
subject to the approval of the Committee (as defined in the Plan), all or any
part of an aggregate of ___shares of common stock (without par value) of the
Corporation (the “Common Stock”) at the exercise price of $___per share; such
option to be exercised as hereinafter provided (this “Option”).

2. Terms and Conditions

     It is understood and agreed that the Option evidenced hereby is subject to
the following terms and conditions:



  (a)   Expiration Date. Subject to the provisions of paragraphs 2(d) and 2(e),
the Option granted hereby shall expire on _________[not more than ten years from
the date of grant except for an Option granted to a 10% shareholder, which shall
be limited to five years].     (b)   Exercise of Option. Except in the case of a
Change In Control (as defined in the Plan), this Option may not be exercised
until both (1) the Optionholder has been continuously employed by the
Corporation or a Subsidiary of the Corporation (as defined in the Plan) for a
period of _________years following the date of grant (the “Service Requirement”)
and (2) certain performance goals (the “Performance Goals”) determined by the
Corporation on the date of grant and described in

 



--------------------------------------------------------------------------------



 



      Appendix A hereto have been achieved. Upon achievement of the Performance
Goals and attainment of the Service Requirement, this Option may be exercised at
any time thereafter but no later than the Option’s expiration date.         This
Option may be exercised in whole at any time, or from time to time in part, to
the extent vested, prior to the expiration date specified in paragraph 2(a). Any
exercise shall be accompanied by a written notice to the Corporation specifying
the number of shares as to which the Option is being exercised. Notwithstanding
anything contained herein to the contrary, if a Change in Control (as defined in
the Plan) occurs, the Option granted hereby shall become immediately
exercisable.     (c)   Payment of Exercise Price upon Exercise. At the time of
any exercise, the exercise price of the shares as to which this Option shall be
exercised shall be paid in cash (or, subject to the conditions and limitations
described in the Plan, by delivering shares of Common Stock of the Corporation
or by delivering a combination of such Common Stock and cash equal to the
aggregate exercise price of the shares being acquired, determined by reference
to the exercise price per share set forth in paragraph 1 hereof) to the
Corporation.     (d)   Exercise upon Death, Being Disabled, or Termination of
Employment.



  (1)   In the event of the termination of the Optionholder’s employment as an
employee of the Corporation or a Subsidiary by reason of death or being disabled
(as defined in the Plan), this Option may be exercised, to the extent that the
Optionholder was entitled to do so at the date of termination of employment due
to such cause, in whole at any time, or from time to time in part, within one
year after the Optionholder’s death or disability, but in no event later than
the expiration date specified in paragraph 2(a).     (2)   In the event the
Optionholder’s employment with the Corporation or a Subsidiary is terminated by
the Optionholder due to Retirement (as defined in the Plan), this Option may be
exercised, to the extent that the Optionholder was

 



--------------------------------------------------------------------------------



 



      entitled to do so at the date of termination of employment due to such
cause, in whole at any time, or from time to time in part, within three months
after the date of such termination of employment, but in no event later than the
expiration date specified in paragraph 2(a).     (3)   In the event the
Optionholder’s employment with the Corporation or a Subsidiary is voluntarily
terminated by the Optionholder (other than for Retirement), this Option will
expire upon such termination of employment.     (4)   In the event the
Optionholder’s employment with the Corporation or a Subsidiary is terminated and
the Committee deems it equitable to do so, the Committee may, subject to the
approval of the disinterested members of the Board, waive any continuous service
requirements (but not the Performance Goals) for vesting purposes in accordance
with the terms of the Plan and permit the exercise of this Option. In the event
that the Committee waives the continuous service requirement as set forth in
this subparagraph, this Option may be exercised to the extent that the
Optionholder was entitled to do so at the date of termination of employment, in
whole at any time, or from time to time in part, within three months after the
Optionholder’s termination of employment, but in no event later than the
expiration date specified in paragraph 2(a).     (5)   Notwithstanding anything
herein to the contrary, in the event the Optionholder’s employment with the
Corporation or a Subsidiary is terminated “for cause” (as defined in the Plan),
all rights to exercise this Option shall terminate upon such termination of
employment.



  (e)   Harmful Activity. If the Optionholder shall engage in any “harmful
activity” while employed by the Corporation or within six months after
termination of employment with the Corporation, then (a) this Option, to the
extent then unexercised and whether vested or unvested, shall immediately be
forfeited and canceled; and (b) any Profits realized upon the exercise of this
Option shall inure to the Corporation. The aforementioned restriction shall not
apply in the event that Optionholder’s employment with the Corporation
terminates within two years after a Change in

 



--------------------------------------------------------------------------------



 



      Control if any of the following have occurred: (a) a relocation of the
Optionholder’s principal place of employment more than 35 miles from the
Optionholder’s principal place of employment immediately prior to the Change in
Control, (b) a reduction in the Optionholder’s base salary after a Change in
Control, or (c) termination of the Optionholder’s employment under circumstances
in which the Optionholder is entitled to severance benefits or salary
continuation or similar benefits under a change in control agreement, employment
agreement, or severance or separation pay plan. If any Profits realized upon the
exercise of this Option inure to the benefit of the Corporation in accordance
with the first sentence of this paragraph, the Optionholder shall pay all such
Profits to the Corporation within 30 days after receiving written notice from
the Corporation that the Optionholder has engaged in a harmful activity.
Consistent with the provisions of the Plan, the determination by the Committee
as to whether the Optionholder engaged in “harmful activity” while employed by
the Corporation or within six months after termination of employment with the
Corporation shall be final and conclusive, unless otherwise determined by a
majority of disinterested members of the Board.

             A “harmful activity” shall have occurred if the Optionholder shall
do any one or more of the following:



  (1)   Use, publish, sell, trade or otherwise disclose Non-Public Information
of the Corporation unless such activity was inadvertent, done in good faith and
did not cause significant harm to the Corporation.     (2)   After notice from
the Corporation, fail to return to the Corporation any document, data or other
item or items in the Optionholder’s possession or to which the Optionholder has
access that may involve Non-Public Information of the Corporation.     (3)  
Upon the Optionholder’s own behalf or upon behalf of any other person or entity
that competes or plans to compete with the Corporation, solicit or entice for
employment or hire any employee of the Corporation.

 



--------------------------------------------------------------------------------



 



  (4)   Upon the Optionholder’s own behalf of upon behalf of any other person or
entity that competes or plans to compete with the Corporation, contact, call
upon, solicit or do business with (other than a business which does not compete
with any business conducted by the Corporation), any customer of the Corporation
the Optionholder contacted, called upon, solicited, interacted with, or became
acquainted with, or learned of through access to information (whether or not
such information is or was non-public) while employed at the Corporation unless
such activity was inadvertent, done in good faith, and did not involve a
customer whom the Optionholder should have reasonably known was a customer of
the Corporation.     (5)   Upon the Optionholder’s own behalf or upon behalf of
any other person or entity that completes or plans to compete with the
Corporation, engage in any business activity in competition with the Corporation
in the same or a closely related activity that the Optionholder was engaged in
for the Corporation during the one year period prior to the termination of
employment.

For purposes of this subparagraph 2(e):

     “Non-Public Information” shall mean, but is not limited to, trade secrets,
confidential processes, programs, software, formulas, methods, business
information or plans, financial information, and listings of names (e.g.,
employees, customers, and suppliers) that are developed, owned, utilized, or
maintained by the Corporation, and that of its customers or suppliers, and that
are not generally known by the public.

     “Profits” shall mean, with respect to this Option, the spread between the
Fair Market Value of a share of Common Stock on the date of exercise and the
exercise price, multiplied by the number of shares exercised under this Option.



  (f)   Nontransferability. This Option shall not be transferable other than by
will or by the laws of descent and distribution. During the lifetime of the
Optionholder, this Option shall be exercisable only by the Optionholder.    
(g)   Adjustments. In the event that the shares of Common Stock, as presently
constituted, shall be changed into or exchanged for a different number or kind
of

 



--------------------------------------------------------------------------------



 



      shares of stock or other securities of the Corporation, or if the number
of such shares of Common Stock shall be changed through the payment of a stock
dividend, stock split, or reverse stock split, then the shares of Common Stock
then subject to this Option and the exercise price thereof shall be increased,
decreased, or otherwise changed to such extent and in such manner as may be
necessary or appropriate to reflect any of the foregoing events. If there shall
be any other change in the number or kind of the outstanding shares of the
Common Stock, or of any stock or other securities into which such Common Stock
shall have been changed, or for which it shall have been exchanged, and if a
majority of the disinterested members of the Board shall, in its sole
discretion, determine that such change equitably requires an adjustment to the
terms of this Option, then such adjustment shall be made in accordance with such
determination. Any adjustment so made shall be final and binding upon the
Optionholder.     (h)   No Rights as Shareholder. The Optionholder shall have no
rights as a shareholder with respect to any shares of Common Stock subject to
this Option prior to the date of issuance of a certificate or certificates for
such shares.     (i)   No Right to Continued Employment. This Option shall not
confer upon the Optionholder any right to continue in the employ of the
Corporation or any Subsidiary, nor shall it interfere in any way with the right
of the Corporation or any Subsidiary to terminate the Optionholder’s employment
at any time and for any reason.     (j)   Compliance with Law and Regulations.
This Option and the obligation of the Corporation to sell and deliver shares
hereunder shall be subject to all applicable federal and state laws, rules, and
regulations and to such approvals by any government or regulatory agency as may
be required. The Corporation shall not be required to issue or deliver any
certificates for shares of Common Stock prior to (1) the listing of such shares
on any stock exchange on which the Common Stock may then be listed and (2) the
completion of any registration or qualification of such shares under any federal
or state law, or any rule or regulation of any government

 



--------------------------------------------------------------------------------



 



      body which a majority of the disinterested members of the Board shall, in
its sole discretion, determine to be necessary or advisable.

3. Investment Representation

     The Corporation may require the Optionholder to furnish to the Corporation,
prior to the issuance of any shares upon the exercise of all or any part of this
Option, an agreement (in such form as the Corporation may specify) in which the
Optionholder represents that the shares acquired upon exercise are being
acquired for investment and not with a view to the sale or distribution thereof.

4. Optionholder Bound by Plan

     The Optionholder hereby acknowledges receipt of a copy of the Plan,
prospectus and any amendments thereto, and agrees to be bound by all the terms
and provisions thereof, which, to the extent relevant, are incorporated herein
by reference.

5. Withholding of Taxes

     The Corporation will require, as a condition precedent to the exercise of
this Option, that appropriate arrangements be made for the withholding of any
applicable taxes. The obligation of the Optionholder under this paragraph to
provide for the payment of withholding taxes may be satisfied, subject to the
provisions of Section 11.6(b) of the Plan, by electing to have the Corporation
withhold certain of the shares that would otherwise be issuable pursuant to the
exercise of the Option granted hereby.

 



--------------------------------------------------------------------------------



 



6. Notices

     Any notice hereunder to the Corporation shall be addressed to it at its
office at 1130 Berkshire Boulevard, Wyomissing, PA 19610, Attention: Corporate
Secretary, and any notice hereunder to Optionholder shall be addressed to him or
her at the address below, subject to the right of either party to designate at
any time hereafter in writing some other address.

     IN WITNESS WHEREOF, Sovereign Bancorp, Inc. has caused this Agreement to be
executed by a duly authorized officer and the Optionholder has executed this
Agreement, both as of the day and year first above written.

-s- Jay S. Sidhu [w05798w0579800.gif]

Jay S. Sidhu
President, Chairman, and Chief Executive Officer

     
OPTIONHOLDER:
   
 
   

--------------------------------------------------------------------------------

   
(Signature)
   
 
   

--------------------------------------------------------------------------------

   
 
   

--------------------------------------------------------------------------------

   
 
   

--------------------------------------------------------------------------------

   
(Print Address)
   

 



--------------------------------------------------------------------------------



 



APPENDIX A

PERFORMANCE GOALS FOR OPTION EXERCISE

 